               Case 3:19-cv-07416-RS Document 29 Filed 04/17/20 Page 1 of 2




 1   Elliot Gale (State Bar No. 263326)
     egale@gajplaw.com
 2   Joe Angelo (State Bar No. 268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
 4   1430 Blue Oaks Blvd., Ste. 250
     Roseville, California 95747
 5   Telephone: 916-290-7778
     Facsimile: 916-721-2767
 6
     Attorneys for Plaintiff
 7   Kamai Medeiros

 8
 9
                                 UNITED STATES DISTRICT COURT
10
                NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
11
12    KAMAI MEDEIROS,                                           )   CASE NO. 4:19-cv-07416-RS
               Plaintiff,                                       )
13                                                              )
              vs.                                               )   STIPULATION AND
14    EXPERIAN INFORMATION SOLUTIONS, INC.,                     )   ORDER OF DISMISSAL WITH
      et. al.                                                   )   PREJUDICE BETWEEN
15                Defendants.                                   )   PLAINTIFF AND DEFENDANT
                                                                )   EXPERIAN INFORMATION
16                                                              )   SOLUTIONS, INC.
                                                                )
17                                                              )
                                                                )
18
19
            Plaintiff Kamai Medeiros (“Plaintiff”), by counsel, and Defendant Experian Information
20
     Solutions, Inc. by counsel, hereby stipulate and agree that, pursuant to Federal Rule of Civil
21
     Procedure 41(a)(2) all matters herein between them have been resolved, and that Plaintiff’s cause
22
     against Experian Information Solutions, Inc. should be dismissed, with prejudice, with each party
23
     to bear its own costs and attorneys’ fees.
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
     DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC. – 4:19-CV-07416-RS

                                                  Page 1 of 2
               Case 3:19-cv-07416-RS Document 29 Filed 04/17/20 Page 2 of 2




                                                 Respectfully submitted,
 1
 2   Date: April 17, 2020                        /s/ Joe Angelo
                                                 Joe Angelo
 3                                               Gale, Angelo, Johnson, & Pruett, P.C.
                                                 Counsel for Plaintiff Kamai Medeiros
 4
 5
 6   Date: April 17, 2020                        /s/ Jennifer Sun
 7                                               Jennifer Sun
                                                 Jones Day
 8                                               Counsel for Defendant Experian Information
                                                 Solutions, Inc.
 9
10                                               Pursuant to Local Rule 5-1(i)(3), I attest that
                                                 concurrence in the filing of this document has been
11                                               obtained from Jennifer Sun.
                                                 /s/ Joe Angelo
12
13                                              ORDER
14
            PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendant Experian
15
     Information Solutions, Inc. is dismissed with prejudice. Plaintiff and Defendant shall each bear
16
17   their own costs and attorneys’ fees.

18
19
            April 17, 2020
     Date: ________________________              ____________________________________
20
                                                 Richard Seeborg
21                                               U.S. DISTRICT JUDGE, United States District
                                                 Court, Northern District of California
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
     DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC. – 4:19-CV-07416-RS

                                                 Page 2 of 2
